Title: To Benjamin Franklin from David Sears, 10 June 1779
From: Sears, David
To: Franklin, Benjamin


Sir
Amsterdam June 10th. 1779
Yesterday came up to Town the Sloop Independance belonging to Mr Isaac Sears & Co of Boston she left Virginia the 16th Apl last and came north about but brings nothing so late as you must be already furnish’d with—

I have settled my affairs in Europe and shall now return to Boston in the above mentioned Vessell (at least I shall take passage in her) because I know her to be a very fast sailing Vessell she has been running all this War— The reason that I so particularly mention this matter to your Excellency is that I wish to be charg’d with something from you to our Country and you now have a tender of my best services what ever may be put under my care shall be strickly attended to and all orders carefully obey’d but if your Excellency should have frequent and better opportunities from France I cannot expect you’l write by this quarter— however if you can repose a Confidence in me and have any thing which you think proper to communicate that will be agreeable in America I should wish the honor of a line from you. I beg your Excellency will excuse this uncommon freedom in me which has arose barely from a desire to carry something new and agreeable—
It has been said here that Mr Adams & the Marquis de la Fayette went out in the Fleet of Monsr la Motte-Piquet but that they were damag’d in a storm and oblig’d to return I hope it is not so—
I have nothing further for your detention only that you’l accept my best wishes for your health and welfare & believe me to be with much esteem Your Excellencies Most Obet Most Humle Sert—
David Sears
To His Excellency Benjn Franklin Esqr Passy near Paris—

P.S. I am at Messrs John de Neufville & Son in this City and I believe Capt Brown in the Independance will actually be ready in 10 or 12 days. D S—
N.B. I have Inclos’d this under cover to my Bankers Messrs Vandenyver Frere & Co of your City (Paris)

  
Addressed: To his Excellency / Benjn Franklin Esqr / at Passy / near / Paris—
Notation: Sears, David.
